WYZANSKI, Senior District Judge
(dissenting).
In the N.L.R. Act, Congress recognized two competing interests: the right of a union to make with an employer a collective bargain which would require employees to contribute dues which would fairly match the services they received, maintain the strength of the union, and promote stability of employment relations and thus industrial peace, and the right of the individual employees to freedom of speech. Hence, there is Congressional sanction for a maintenance of membership clause within the limits specified by Section 8(a)(3) of the N.L.R. Act, 29 U.S.C. § 158(a)(3). NLRB v. General Motors Corp., 373 U.S. 734, 83 S.Ct. 1453, 10 L.Ed.2d 670 (1963); Radio Officers Union v. Labor Board, 347 U.S. 17, 41, 74 S.Ct. 323, 98 L.Ed. 455 (1954); NLRB v. Hershey Foods Corp., 513 F.2d 1083, 1085-1086 (C.A. 9, 1975).
But the instant case is not in the familiar pattern. The collective bargain here at issue does not require maintenance of membership of all employees in the designated unit, nor is it confined to those employees who when the bargain was made wanted to be members of the union. It goes beyond those who then wanted membership, and seeks to embrace those who vainly had sought to withdraw from an earlier commitment; yet it does not simultaneously embrace those who had never been volun*1101tary members. The inclusion merely of those who had indicated a desire to withdraw has obviously a peculiar characteristic: it is selectively coercive. Its purpose is not primarily to stabilize, but to hold in thrall. Such eclecticism has an object ulterior to the two rights which Congress recognized. And that object is an interference with the freedom of association impliedly protected by the First Amendment to the Constitution — an interference for which there is not an adequate ground plausibly to contend that the purpose of the First Amendment is counter-balanced.
The flaw in the majority opinion, in my judgment, is that it rests on what is a sound mathematical, but not always a sound legal, principle: that the whole necessarily includes the parts. Selectivity of a part may have, and indeed here has, an invidious connotation which would be absent had the whole been embraced.